EMPLOYMENT AGREEMENT

THIS AGREEMENT Dated For Reference the 9th day of April 2002.

BETWEEN:

Nomadic Collaboration International, Inc
15359 North East 90th Street
Redmond, WA, USA
98052

(The "Company")

AND:

Roger Warren
8215 West Granite Drive
Granite Bay, California
95746

(The "Executive")

WHEREAS:

A. The Executive desires to enter into employment with The Company and The
Company desires to employ the Executive.

IN CONSIDERATION of the mutual agreements in this Agreement and subject to the
terms and conditions specified in this Agreement, the parties agree as follows:

DEFINITIONS AND INTERPRETATION

1.1 Definitions

In this Agreement, including the recitals and the schedules, the following words
and expressions have the following meanings unless the context otherwise
requires:

"The Company Group" means The Company and any subsidiary or parent corporation
of The Company, and any person or entity directly or indirectly controlled by
The Company or by any subsidiary or parent corporation of The Company. For the
purpose of this definition, the term "control" when used with respect to any
person or entity means the power to direct the management and policies of such
person or entity, directly or indirectly, whether as an officer or director,
through the ownership of voting securities, by contract or otherwise. Without
limitation, the Company Group specifically includes (i) Nomadic Collaboration
International, Inc. ("The Company"), (ii) any subsidiary or franchisee of The
Company or of The Company and (iii) any company or enterprise in which The
Company or The Company or any subsidiary or franchisee of either of them owns,
directly or indirectly, more than 51% of the voting securities or any similar
indicia of ownership.

"Business of "THE COMPANY" means the business of developing and operating
wireless corporate or enterprise application software or services that provide
nomadic, mobile, wireless, or other wireless extensions thereof , through the
Internet or otherwise.

"Cause" means:

(i) any wilful failure by the Executive in the performance of any of the
Executive's duties pursuant to this Agreement;

(ii) the Executive's conviction of, or plea of nolo contendere to, any crime
(indictable level or felony level or penalized by incarceration or a lesser
crime involving moral turpitude), or any act involving money or other property
involving a member of the Company Group which would constitute a crime in the
jurisdiction involved;

(iii) any act of fraud, misappropriation, dishonesty, embezzlement or similar
conduct against a member of the Company Group or a customer of a member of the
Company Group;

(iv) the use of illegal drugs or the habitual and disabling use of alcohol or
drugs;

(v) any material breach of any of the terms of this Agreement including, without
limitation, any breach of the terms contained in Articles 5 and 6 of this
Agreement, which breach remains uncured after the expiration of ten days
following the delivery of written notice of such breach to the Executive by The
Company;

(vi) any threatened or actual attempt by the Executive to secure any personal
profit in connection with the Business of The Company;

(vii) any act which is materially injurious to a member of the Company Group or
the business of any member of the Company Group; or

(viii) the failure of the Executive to devote adequate time to The Company's
business, or conduct by the Executive amounting to insubordination or
inattention to, or substandard performance of the duties and responsibilities of
the Executive under this Agreement, which failure or conduct remains uncured
after the expiration of ten days following the delivery of written notice of
such failure or conduct to the Executive by The Company.

"Competitive Business" means any business or enterprise that competes with the
Business of The Company.

"Permanent Disability" means (i) the total inability of the Executive to perform
the duties of the Executive under this Agreement for a period of 60 consecutive
days as determined by the Board of Directors of The Company as determined in its
sole and absolute discretion, or (ii) the Executive becomes entitled to (A)
disability retirement benefits under the Canada Pension Plan (Canada) or the
Social Security Act (USA), or (B) recover benefits under any long term
disability plan or policy maintained by The Company.

"Proprietary Information" means information related to any member of the Company
Group (i) that derives economic value, actual or potential, from not being
generally known to or readily ascertainable by other persons who can obtain
economic value from its disclosure or use; and (ii) that is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy; and
all tangible reproductions or embodiments of such information. Assuming the
criteria in (i) and (ii) above are satisfied, Proprietary Information includes
technical and non-technical data related to technical and business information,
including, but not being limited to, trade secrets, computer hardware and
software, procedures, manuals, methods, compositions, machines, computer
programs, research projects, processes, formulae, data, algorithms, source
codes, object codes, documentation, flow-charts, drawings, correspondence,
know-how, improvements, inventions, techniques, personnel records, pricing
information, sales or marketing plans and strategies, supply sources, production
or merchandising plans, and information concerning the clients, customers,
accounts, employees, contractors or affiliates of any member of the Company
Group. Proprietary Information does not include any information that (i) is or
becomes part of the public domain through no act or omission attributable to the
Executive, (ii) is released after prior written authorization of The Company, or
(iii) is required to be disclosed by applicable law, regulation or court order;
provided that if disclosure is so required, the Executive will provide The
Company with prompt notice of such requirement so that The Company may seek an
appropriate protective order.

"Proprietary Technology" means Proprietary Information relating specifically to
the hardware, software, services, products and other technology of The Company
that may be developed, owned or licensed by any member of the Company Group or
otherwise relating to the Business of The Company or any other core line of
business in which any member of the Company Group may become engaged.

"Third Party Information" means Proprietary Information that has been disclosed
to any member of the Company Group by a third party and that any member of the
Company Group is obligated to treat as confidential.

"Works" means copyrightable works of authorship including, without limitation,
any technical descriptions for products, user guides, illustrations, advertising
materials, computer programs (including the contents of read only memories) and
any contribution to such materials and "Work" means any of them.

1.2 Schedules

The following schedules are attached to and form part of this Agreement:

Schedule

Title

A
B

Non Disclosure Agreement
Inventions, Patents and
Copyright

1.3 Entire Agreement

This Agreement and any documents and agreements to be delivered pursuant to this
Agreement supersede all previous invitations, proposals, letters,
correspondence, negotiations, promises, agreements, covenants, conditions,
representations and warranties with respect to the subject matter of this
Agreement. There is no representation, warranty, collateral term or condition or
collateral agreement affecting this Agreement, other than as expressed in
writing in this Agreement. No trade terms or trade usages are to be incorporated
by reference implicitly or otherwise into this Agreement, unless expressly
referred to in this Agreement.

1.4 Amendments

No change or modification of this Agreement will be valid unless it is in
writing and signed by each party to this Agreement.

1.5 Invalidity of Particular Provision

If any provision of this Agreement or any part of any provision (in this section
called the "Offending Provision") is declared or becomes unenforceable, invalid
or illegal for any reason whatsoever including, without limiting the generality
of the foregoing, a decision by any competent courts, legislation, statutes,
bylaws or regulations or any other requirements having the force of law, then
the remainder of this Agreement will remain in full force and effect as if this
Agreement had been executed without the Offending Provision.

1.6 Currency

Unless otherwise specified all sums of money expressed in this Agreement are in
the lawful money of the United States.

1.7Number and Gender

Unless the context of this Agreement otherwise requires, to the extent necessary
so that each clause will be given the most reasonable interpretation, the
singular number will include the plural and vice versa, the verb will be
construed as agreeing with the word so substituted, words importing the
masculine gender will include the feminine and neuter genders, words importing
persons will include firms and corporations and words importing firms and
corporations will include individuals.



1.8 Headings and Captions

The headings and captions of sections and paragraphs contained in this Agreement
are all inserted for convenience of reference only and are not to be considered
when interpreting this Agreement.

DUTIES OF THE EXECUTIVE

1.9 Engagement

The Company hereby employs the Executive, and the Executive hereby accepts such
employment with The Company, subject to the terms and conditions of this
Agreement.

Duties and Responsibilities of the Executive

The Executive will be employed as the Chief Executive Officer and Director and
will do and perform all services and acts necessary or advisable to fulfil the
duties of these positions and will conduct and perform such services and
activities as may be determined from time to time by the Board of The Company.
During the term of this Agreement, the Executive agrees to devote full time,
energy and skill to the Business of The Company and to the promotion of The
Company's interests. The Executive agrees that the Executive has a duty of
loyalty to The Company and will not engage in employment with any other company
or business except the business of the Company. The Executive will not receive
or accept for his own benefit, directly or indirectly, any commission, rebate,
discount, gratuity, fee or profit from any person having or proposing to have
one or more business transactions with any member of the Company Group.

Compliance with Company Policies

The Executive will comply with all rules and restrictions that The Company may
impose from time to time commonly referred to as Company Policies.

COMPENSATION

1.10 Cash and Equity Compensation

For all services to be rendered by the Executive under this Agreement the
Company will pay to the Executive, or any consulting company designated by the
executive, the following amounts. The executive alone will be fully responsible
for payments for withholdings for federal, provincial, state and local taxes
social security and other deductions required by law or the policies of The
Company from time to time in effect:

a) Base Salary: The Company will pay the Executive an annual base amount equal
to US$100,000 which will be semi- monthly.

b) Performance Based Compensation: A performance based compensation package tied
to both personal and company performance will be established to compensate with
stock options and sales commission, with reasonable performance standards set by
the Board of Directors.

c) Participation in Public Company Stock Option Program: The Executive will be
entitled to receive xxx,000 options in the stock option program that is approved
by The Company and any regulatory authorities having jurisdiction, to the extent
that employees of The Company are entitled to participate. The vesting on these
options will begin on the signing of this agreement and continue as long as Bob
Cross and Basil Peters agree the Employee continues meet the vesting criteria,
in their sole judgement .

The vesting on these options will accelerate on the sale of the company which
results in all shareholders receiving for all of their shares, either cash or
shares in a public company with a market cap of at least $500 million, or
whatever other market cap is deemed adequate by the board and two largest
shareholders of the company.

1.11 Business Expenses

The Executive will be entitled to be reimbursed for all reasonable and necessary
expenses incurred by the Executive in connection with the performance of the
Executive's duties of employment under this Agreement in accordance with the
policies of The Company. The Executive will, as a condition of any such
reimbursement, submit verification of the nature and amount of such expenses in
accordance with the reimbursement policies from time to time adopted by The
Company.

a) Continuing Education:

Over the course of the Executive's employment by The Company, The Company will
pay for training related to the Executive's involvement in the business of The
Company. All courses are to be approved in advance by the Company Board, and
must be successfully completed.

TERM AND TERMINATION

1.12 Term

The term of the Executive's employment under this Agreement commences on the
date of this Agreement and shall continue until cancelled, unless terminated as
provided in Section 4.2.

1.13 Termination

The Executive's employment under this Agreement may be terminated only upon the
occurrence of any of the following events:

a) the death or Permanent Disability of the Executive;

b) The Company's election to terminate the Executive for Cause;

c) the mutual agreement by the Executive and The Company to terminate the
Executive's employment under this Agreement;

d) the Executive's election to terminate the Executive's employment under this
Agreement, provided that the Executive gives The Company at least thirty (30)
days prior written notice of the Executive's intent to terminate; or

4.3 Effect of Termination

Upon the termination of the Executive's employment under this Agreement, The
Company will have no further obligation to the Executive or any personal
representative of the Executive with respect to this Agreement or the
Executive's employment by The Company, except for the payment of compensation,
if any, accrued pursuant to Section 3.1 up to the date of termination of this
Agreement and unpaid at the date of such termination and the payment of any
severance payments that may be due under Section 4.2(e) of this Agreement. Any
stock options pursuant to a stock option arrangement will continue to remain in
effect for a period of 90 days from date of termination.

4.4 Return of Property

On termination of this Agreement for any reason or cause, the Executive shall
return to The Company all property used by the Executive in the performance of
the Executive's duties and all other property belonging to The Company in the
Executive's possession or control.

4.5 Survival

The obligations of the Executive pursuant to Articles 5, 6 and 7 survive any
expiration or termination of this Agreement.

RESTRICTIONS

1.14 Restrictions

The Executive agrees to comply with all of the restrictions set forth below at
all times during the term of this Agreement and for a period of two years after
the expiration or termination of this Agreement for subsections (a), (b) and (c)
and for a period of five years after the expiration or termination of this
Agreement for subsection (d):

a) The Executive will not (except with the prior written consent of The Company,
which consent may be withheld in The Company's sole discretion) either
individually or in partnership or in conjunction with any person or persons,
firm, association, syndicate, company or corporation, as principal, agent,
director, officer, employee, investor or in any other manner whatsoever,
directly or indirectly, carry on, be engaged in, be interested in, or be
concerned with, or permit his name to be used or employed by any such person or
persons, firm, association, syndicate, company or corporation, carrying on,
engaged in, interested in or concerned with, a business which competes with the
Business of The Company, its current clients and strategic partners, within
Canada or the United States of America, provided that this restriction shall
only apply for so long as any member of the Company Group carries on business in
Canada or the United States of America.

b) The Executive will not (except with the prior written consent of The Company,
which consent may be withheld in The Company's sole discretion) either directly
or indirectly, on the Executive's own behalf or on behalf of others, solicit,
divert or appropriate or attempt to solicit, divert or appropriate to any
Competitive Business, any business of any member of the Company Group from any
customer or actively sought prospective customer of any member of the Company
Group with whom such member of the Company Group has current agreements relating
to the Business of The Company, or with whom the Executive has dealt, or with
whom the Executive has supervised negotiations or business relations, or about
whom the Executive has acquired Proprietary Information in the course of the
Executive's employment.

c) The Executive agrees that, because of the confidential and sensitive nature
of the Proprietary Information and the access to and special knowledge of the
affairs of The Company that the Executive will have as a result of the
Executive's relationship with The Company, the Executive will not (except with
the prior consent of The Company, which consent may be withheld in The Company's
sole discretion) engage in, as a director, officer, principal, partner,
consultant or executive or managerial employee, or in any other capacity provide
any services or perform any duties or responsibilities for any Competitive
Business, either directly or indirectly, on the Executive's own behalf or on
behalf of others, substantially similar to those undertaken by the Executive for
The Company.

d) The Executive will not, either directly or indirectly, on the Executive's own
behalf or on behalf of others, solicit, divert or hire away, or attempt to
solicit, divert, or hire away, any person employed by any member of the Company
Group or any independent contractor of any member of the Company Group, whether
or not such person's employment with such member of the Company Group is
full-time or part-time, and whether or not pursuant to written agreement for a
determined period or at will.

The Company and the Executive agree that these covenants are fair and reasonably
required to protect the interests of all the members of the Company Group. The
Executive acknowledges that, since The Company's enterprise is relatively
unique, the Executive's livelihood has not been and will not be dependent on
employment in the Business of The Company, and that these covenants do not
materially affect the Executive's ability to obtain other employment.

1.15 Acknowledgement by the Executive

The Executive represents and warrants to The Company that the Executive is not
subject to any agreement with any other entity that would prevent the Executive
from competing with or in any way participating in a business which competes
with such entity's business or from soliciting any personnel or customers of
such entity on behalf of another business.

PROPRIETARY INFORMATION

1.16 Non-Disclosure

The Executive agrees that, during the term of the Executive's employment by The
Company and for the applicable time periods specified below, the Executive will
receive all Proprietary Information in strictest confidence and will not
disclose or make available, directly or indirectly, any Proprietary Information
to any person, concern or entity, except in the proper performance of the
Executive's duties and responsibilities under this Agreement or with the prior
written consent of The Company. The Executive will abide by The Company's
policies and regulations, as established from time to time, for the protection
of its Proprietary Information for the time period specified in this Section.
The Executive agrees that the nondisclosure prohibitions described in this
Section survive the expiration or termination of this Agreement (i) with respect
to Proprietary Information other than Proprietary Technology for a period of
five years; (ii) with respect to Third Party Information for the later of five
years or so long as any member of the Company Group is required to maintain
confidentiality of such information; and (iii) with respect to Proprietary
Technology for the later of five years or so long as the Proprietary Technology
retains its status as such and remains confidential.

1.17 Ownership of Proprietary Information

The Executive acknowledges and agrees that all Proprietary Information, and all
physical embodiments of Proprietary Information, are confidential to and will be
and remain the sole and exclusive property of The Company or the applicable
member of the Company Group. Upon request by The Company, and in any event upon
termination of the Executive's employment with The Company for any reason, the
Executive will promptly deliver to The Company all property belonging to The
Company including, without limitation, all Proprietary Information (and all
embodiments of Proprietary Information) then in the custody, control or
possession of the Executive.

1.18 Assignment of Inventions

Subject to existing employee inventions as listed in Schedule B the Executive
agrees that all discoveries, whether or not patentable, including but not
limited to any inventions, improvements, processes, techniques, methods,
formulas, algorithms, computer programs, as well as improvements to any of them
(an "Invention") conceived or first practiced by the Executive during the
Executive's employment by The Company, whether alone or in a joint effort with
others, which (i) may be reasonably expected to be used in a product or service
of a member of the Company Group, (ii) results from work that the Executive has
been assigned as part of the Executive's duties as an executive of The Company,
(iii) is in an area of technology which is the same or substantially related to
the areas of technology with which the Executive is involved in the performance
of the Executive's duties for The Company, or (iv) is useful, or which The
Company reasonably expects may be useful, in any service or manufacturing or
product design process of a member of the Company Group (an "The Company
Invention"), and all patent rights and copyrights to such The Company Invention,
if any, will be the property of The Company, and the Executive hereby
irrevocably assigns to The Company all of the Executive's rights to all The
Company Inventions. If the Executive conceives of an Invention during the term
of this Agreement for which there is a reasonable basis to believe that the
conceived Invention is or may be an The Company Invention, the Executive will
promptly provide a written description of the conceived Invention to The Company
to allow evaluation and a determination by The Company as to whether the
Invention is an The Company Invention. Both before and after any termination of
this Agreement, at the request of The Company, the Executive will promptly
execute and deliver to the Company at the cost of The Company such further
documents and assurances and take such further actions as The Company may from
time to time request in order to more effectively assign to The Company all the
rights of the Executive to all The Company Inventions. Without limiting the
generality of the foregoing, the Executive will assist The Company, at the cost
of The Company, to obtain for its benefit patents for the Company Inventions in
any and all countries and will provide such assistance as The Company may
request in any legal or other proceeding relating to the Company Inventions. If
such assistance is required after any termination of this Agreement, The Company
will pay to the Executive reasonable compensation for the Executive's time.

1.19 Prior Inventions and Patents

The Executive represents to The Company that the Executive owns no patents or
copyrights, individually or jointly with others, other than those described on
Schedule B.

1.20 Works for Hire

The Executive agrees that any Works created by the Executive in the course of
the Executive's duties as an employee of The Company are subject to Section
13(3) of the Copyright Act (Canada). All right, title and interest to copyrights
in all Works which have been or will be prepared by the Executive within the
scope of the Executive's employment with The Company will be the property of The
Company. The Executive acknowledges and agrees that, to the extent the
provisions of the Copyright Act (Canada) do not vest in The Company the
copyrights to any Works, the Executive hereby irrevocably assigns to The Company
all right, title and interest to copyrights which the Executive may have in any
Works. The Executive will disclose to The Company all Works, will execute and
deliver all applications, registrations and documents relating to the copyrights
in the Works and will provide assistance to secure The Company's title to the
copyrights in the Works. The Company will be responsible for all expenses
incurred in connection with the registration of all copyrights. The Executive
hereby waives any moral rights which the Executive may have under the Copyright
Act (Canada) or similar legislation anywhere in the world or otherwise with
respect to the Works.

1.21 Acknowledgements by the Executive

The Executive represents to The Company that the Executive has not executed any
agreement with any other party which purports to require the Executive to assign
any Work or any Invention created, conceived or first practiced by the Executive
during a period of time that includes the date of the Executive's commencement
of employment with The Company.

REMEDIES AND DISPUTE RESOLUTION

1.22 Remedies

The Executive agrees that the covenants contained in Articles 5 and 6 of this
Agreement are of the essence of this Agreement, that each of the covenants is
reasonable and necessary to protect the business, interests and properties of
The Company, and that irreparable loss and damage may be suffered by The Company
should the Executive breach any of such covenants. Accordingly, the Executive
agrees that, in addition to all the remedies available to The Company by law or
in equity, The Company will be entitled to a temporary restraining order and
temporary and permanent injunctions to prevent a breach or threatened breach of
such covenants without the need for posting bond for temporary injunctions or
interlocutory injunctions. The Company and the Executive agree that all remedies
available to The Company or the Executive, as applicable, will be cumulative.

1.23 Right to Set-Off

The Company will have the right to set-off against any payment due to the
Executive for damages actually incurred or suffered by The Company as a result
of any breach of this Agreement by the Executive to the extent allowed under
applicable law. Any application as a set-off of such amounts against the damages
incurred or suffered by The Company as a result of any breach of this Agreement
by the Executive will not be considered in full satisfaction of or as liquidated
damages for or a release of any claims for damages against the Executive that
may accrue to The Company as a result of any breach of this Agreement by the
Executive.

1.24 Defences of the Executive

The existence of any claim, demand, action, or cause of action by the Executive
against The Company, or any member of the Company Group, whether based on this
Agreement or otherwise, will not constitute a defence to the enforcement by The
Company of any of its rights under this Agreement.

GENERAL

1.25 Background Checks

It is a condition of the Executive's employment that all background information
provided by the Executive be accurate. The Executive hereby authorizes The
Company, and will provide to The Company such further written authority as The
Company may request, to conduct all investigations about the Executive The
Company considers necessary including, but not limited to, employment and
character references, authentication of credentials and qualifications, work
style and skill testing, and criminal record and credit checks.

1.26 Governing Law and Attornment

This Agreement will be governed by and construed in accordance with the laws of
British Columbia and the federal laws of Canada applicable in British Columbia.
Subject to section 7.4 the parties irrevocably submit to and accept generally
and unconditionally the exclusive jurisdiction of the courts and appellate
courts of British Columbia with respect to any legal action or proceeding which
may be brought at any time relating in any way to this Agreement. Each of the
parties irrevocably waives any objection it may now or in the future have to the
venue of any such action or proceeding, and any claim it may now or in the
future have that any such action or proceeding has been brought in an
inconvenient forum.

1.27 Remedies not Exclusive

The remedies provided to the parties under this Agreement are cumulative and not
exclusive to each other, and any such remedy will not be deemed or construed to
affect any right which any of the parties is entitled to seek at law, in equity
or by statute.

1.28 Notices

Any notice, direction, request or other communication required or contemplated
by any provision of this Contract will be given in writing and will be given by
delivering or faxing same to the parties at their respective addresses as first
set out above. Any such notice, direction, request or other communication will
be deemed to have been given or made on the date on which it was delivered or,
in the case of fax, on the next business day after receipt of transmission. Any
party may change its fax number or address for service from time to time by
written notice in accordance with this Section.

1.29 Assignment

This Agreement is not assignable by the Executive in whole or in part without
the prior written consent of The Company. Any attempt by the Executive to assign
any of the rights or to delegate any of the duties or obligations of the
Executive under this Agreement without such prior written consent is void.

1.30 Counterparts

This Agreement may be executed in any number of counterparts with the same
effect as if all parties had signed the same document. All of these counterparts
will for all purposes constitute one agreement, binding on the parties,
notwithstanding that all parties are not signatories to the same counterpart. A
fax transcribed copy or photocopy of this Agreement executed by a party in
counterpart or otherwise will constitute a properly executed, delivered and
binding agreement or counterpart of the executing party.

1.31 Waiver

No failure or delay on the part of any party in exercising any power or right
under this Agreement will operate as a waiver of such power or right. No single
or partial exercise of any right or power under this Agreement will preclude any
further or other exercise of such right or power. No modification or waiver of
any provision of this Agreement and no consent to any departure by any party
from any provision of this Agreement will be effective until the same is in
writing. Any such waiver or consent will be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on any party in any circumstances will entitle such party to any other or
further notice or demand in similar or other circumstances.

1.32 Further Assurances

Each of the parties will promptly execute and deliver to the other at the cost
of the other such further documents and assurances and take such further actions
as the other may from time to time request in order to more effectively carry
out the intent and purpose of this Agreement and to establish and protect the
rights, interests and remedies intended to be created in favour of the other.

1.33 Acknowledgement of Receipt

Each of the parties acknowledges receiving an executed copy of this Agreement.

1.34 Enurement

Subject to the restrictions on transfer contained in this Agreement, this
Agreement will enure to the benefit of and be binding on the parties and their
respective heirs, executors, administrators, successors and assigns.

IN WITNESS WHEREOF the parties have executed this Agreement on the dates stated
below.

THE COMPANY.

Per: /s/ signed
Authorized Signatory
Date of Execution

/s/ Roger Warren
Roger Warren
Date of Execution

 

SCHEDULE A

Non-Disclosure Agreement

SCHEDULE B

INVENTIONS, PATENTS AND COPYRIGHTS